       Case 2:20-cv-00379-RJC-LPL Document 33 Filed 08/13/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

MARION HILL ASSOCIATES, INC.,                      )
                                                   )   2:20-cv-379
                Plaintiff,                         )
                                                   )   Judge Robert J. Colville
        v.                                         )
                                                   )   Magistrate Judge Lisa Pupo Lenihan
JOHN PUSHAK, III,                                  )
                                                   )
                Defendant.                         )


                                      ORDER OF COURT

       Before the Court is the July 23, 2020 Report and Recommendation of the Honorable Lisa

Pupo Lenihan (ECF No. 32) recommending that the Motion to Stay and Lift Injunction to

Prosecute State Court Suit (ECF No. 22) be granted in part and denied in part.

       Objections to Judge Lenihan’s Report and Recommendation were due by August 6, 2020.

No objections were filed, and the matter is now ripe for disposition.

       The district court must make a de novo determination of those portions of the report to

which objections are made. 28 U.S.C. § 636(b)(1)(C); see also Henderson v. Carlson, 812 F.2d

874, 877 (3d Cir.1987). This Court may accept, reject, or modify, in whole or in part, the findings

or recommendations made by the magistrate judge. The district court judge may also receive

further evidence or recommit the matter to the magistrate judge with instructions.

       Upon review of the July 23, 2020 Report and Recommendation of the Honorable Lisa Pupo

Lenihan (ECF No. 32), as well as a review of the entire record in this matter, and applicable case

law, it is hereby ORDERED as follows:
       Case 2:20-cv-00379-RJC-LPL Document 33 Filed 08/13/20 Page 2 of 2




        The Court hereby adopts Judge Lenihan’s Report and Recommendation as the Court’s

Opinion with respect to Claimant’s Motion to Stay and Lift Injunction to Prosecute State Court

Suit (ECF No. 22). Said motion is GRANTED IN PART and DENIED IN PART.

        Defendants’ Motion is GRANTED with respect to the Motion to Stay. It is hereby

ORDERED that the stipulations shall be amended by the filing of Joint Proposed Stipulations on

or before August 28, 2020 as follows: 1) the portion of Paragraph 1 of the proposed stipulations

be amended to delete the language regarding the maintenance and cure claim; 2) any stipulation

concerning waiver of res judicata should include a decision or judgment in any proceeding or

forum; 3) Stipulation 6 should be amended to provide for continuing jurisdiction of this Court over

any other proceedings filed by Pushak against Marion Hill in any forum; and 4) no definitive

statement about exoneration be included in the stipulations adopted by the Court. The Motion is

denied with respect to the claim set forth in paragraph 15.

        A decision on the Motion to Lift the Injunction is DEFERRED pending the filing of said

stipulations.



                                                                    BY THE COURT:

                                                                    s/Robert J. Colville____
                                                                    Robert J. Colville
                                                                    United States District Judge

DATED: August 13, 2020
cc:   Hon. Lisa Pupo Lenihan
      All counsel of record via CM-ECF
